Exhibit 10.1

LaCrosse Footwear, Inc.

2012 Annual Incentive Compensation Plan Document

Objective/Overview

The LaCrosse Footwear, Inc. Incentive Compensation Plan (the “Plan”) is designed
to reward performance based on the achievement of desired annual corporate
results. The Plan seeks to drive positive performance by targeting our greatest
opportunity to increase shareholder value, which we’ve identified as profitable
sales growth. The financial metrics for 2012 are net sales and pre-tax profit.

LaCrosse funds the Plan solely from Company profits. The Company must achieve at
least 75% of planned/budgeted 2012 pre-tax profit in order for any Incentive
Compensation payout, regardless of the achievement of any other performance
metric. Our Board of Directors approves the budgeted net sales and pre-tax
profit annually.

The guidelines for the 2012 Incentive Compensation Plan are as follows:

Plan Year and Eligibility Requirements

The incentive compensation plan year runs from January 1st through
December 31st. All non-union LFI employees are eligible for the Incentive
Compensation Plan unless the individual is on a Sales Commission Plan or another
incentive compensation plan administered by a wholly-owned subsidiary of
LaCrosse Footwear, Inc. No employee can be on more than one incentive
compensation plan. Employees hired during the Plan year are eligible effective
with their date of hire.

The employee must be employed by the Company on the payment date in order to
receive any incentive compensation payout. Incentive compensation is not earned
until paid. The payment date is anticipated to be by the end of the first
quarter of 2013, but the timing is at the discretion of the Company.

An employee must have a minimum individual performance rating of “S”
(“Successful”) to be eligible to receive any incentive compensation payout. An
employee whose last overall performance rating is “B” (“Below Expectations”) or
is on written warning, will not be eligible to receive incentive compensation
until such time as the associated corrective action plan has been successfully
completed.

Incentive Payout Calculation

The incentive compensation payout, if any, is based on the individual’s
pro-rated annual base pay (plus overtime earnings).

An individual’s incentive compensation target is set as a percentage of annual
base pay. The incentive target compensation level for each employee is
commensurate with his or her duties and responsibilities within the
organization. The target levels are reviewed annually and employees are notified
of any changes. Changes in target incentive compensation percentage are
pro-rated for the months each rate is in effect.

Communication

To ensure the success of our Incentive Compensation Plan, we will inform each
participant of their target compensation percentage and the specific corporate
performance targets. In addition, we will provide an update of the Company’s
operating results and incentive compensation targets periodically throughout the
year.

Company’s Discretion

The Company has full authority to modify, change, amend or terminate this Plan
at its complete discretion.



--------------------------------------------------------------------------------

FINANCIAL COMPONENTS

The financial components or metrics will be computed at the corporate level as
follows:

 

50%    Net Sales 50%    Pre-Tax Profit

All Contract Military Sales (defined below) will be excluded from the Net Sales
and Pre-Tax Profit calculation except for Contract Military Sales in backlog
status at 12/31/2011.

50% – NET SALES

Incentive compensation payouts will be computed according to actual Net Sales
results for 2012.

 

Actual results versus budget    Incentive Compensation Amount < 94% of budget
net sales    No incentive compensation payout on this portion of the plan. Equal
to or > 94% of budget net sales    Incentive compensation based on an
incremental scale. There is no cap.

50% – PRE-TAX PROFIT

Incentive compensation payouts will be computed according to actual Pre-Tax
Profit results for 2012.

 

Actual results versus budget    Incentive Compensation Amount < 75% of budget
pre-tax profit    No incentive compensation payout on entire plan. Equal to or
>75% of budget pre-tax profit    Incentive compensation based on an incremental
scale. There is no cap.

CONTRACT MILITARY COMPONENT

Definition: Contract Military Sales include orders to domestic and international
governmental agencies, typically in excess of 10,000 pairs. Sales to ongoing
customers (e.g. AAFES) would be excluded except when they are acting as a third
party provider for an order to a major branch of the armed forces, likely in
excess of 10,000 pairs. At each quarterly board meeting, the Board of Directors
will review specific orders for classification as Contract Military Sales.

Payout Calculation: IC payout = 15% of gross margin dollars for all qualifying
Contract Military Sales. Gross margin dollars will include all manufacturing
variances associated with contract military production (e.g. over-absorption of
overhead costs as a result of increased volume). The Company must achieve a
minimum of 75% of budget pre-tax profit, exclusive of the financial impact of
Contract Military Sales, to qualify for IC payout.

EXTRAORDINARY ITEMS AND BOARD OF DIRECTORS APPROVAL:

Extraordinary items will be evaluated by the Compensation Committee of the
LaCrosse Footwear, Inc. Board of Directors on a case-by-case basis as to the
impact on incentive compensation. Extraordinary items include items/events which
are non-recurring and are not reflective of the on-going operation of the
business as well as items considered to be beyond management control.

All payments under this Plan are subject to Compensation Committee
recommendation and Board of Directors approval, after the audit of the Company’s
year-end financial statements has been completed.